IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                             No. 00-40279
                                           Summary Calendar



CHESTER RAY JOHNSON,

                                                                                        Plaintiff-Appellant,

versus

MARY CHOATE, Sheriff; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION;
S.O. WOODS, JR., Record Clerk,

                                                                                      Defendants-Appellees.



                          ---------------------------------------------------------
                            Appeal from the United States District Court
                                    for the Eastern District of Texas
                                        USDC No. 5:99-CV-264
                          ---------------------------------------------------------
                                            October 25, 2000

Before JOLLY, DAVIS and STEWART, Circuit Judges:

PER CURIAM:*

         Chester Ray Johnson, Texas prisoner #683871, has filed a motion for leave to proceed in

forma pauperis (IFP) on appeal, following the district court’s dismissal as frivolous of his civil rights

action pursuant to 42 U.S.C. § 1983. By moving for IFP status, Johnson is challenging the district

court’s certification that IFP status should not be granted on appeal because his appeal is frivolous

and is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

         Johnson addresses on appeal the district court’s determination that he did not pay the initial

filing fee as ordered and the merits of his action. However, he fails to address whether he filed his

         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
complaint after the statute of limitations period expired, which was an independent basis of district

court’s dismissal of his complaint and denial of his IFP request. Accordingly, we uphold the district

court’s order certifying that the appeal is frivolous because Johnson has failed to identify any error

in the district court’s dismissal based on the expiration of the statute of limitations. See Brinkmann

v. Abner, 813 F.2d 744, 748 (5th Cir. 1987). Johnson’s request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2

       The dismissal of this appeal as frivolous counts as a “strike” for purposes of § 1915(g), as

does the district court’s dismissal of his complaint as frivolous. See Adepegba v. Hammons, 103 F.3d
383, 385-87 (5th Cir. 1996). He therefore has two “strikes” under § 1915(g). Johnson is warned

that if he accumulates three “strikes” pursuant to § 1915(g), he may not be able to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury. See § 1915(g).

       IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING ISSUED.